Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.  The Applicant canceled claim 44 which overcomes the 112 rejection in the final office action.  Applicant argues Ou the limitation of determining a first random access resource… if a random access resource is not configured for the activated first BWP when a random access procedure is initiated.  Applicant argues Ou discloses a UE may perform RACH transmission on a BWP other than the active BWP if there is no RACH resource opportunity.  However no RACH resource opportunity is not the same as a random access resource not being configured for the activated BWP.  Applicant further argues Ou teaches away as all BWPs include configurations for associated RACHs.  							In response, Applicant did not appear to state in either response (3/3/2022 or 11/5/2021) where the support for this limitation is from.  See Para [0136] and [0138] of Applicant’s own specification.  Para [0138] states the resource of the first BWP does not include a random access resource means the first BWP has no resource that can be used to send the random access request (i.e. no available RA resource).  If there is more support in the specification, Applicant should point to it.  The limitation states determine first RA resource if a RA resource is not configured for active first BWP when RA procedure is initiated.  Examiner interprets this as there is no RA resource available for the first BWP when initiating RA procedure (and will switch to another BWP that does have RA resource).  Ou discloses the drawbacks of performing RACH transmission outside the currently active BWP, C: 17-18 R:61-47, meaning the RACH transmission should be performed on the active BWP unless that is not possible, C: 18, R: 48-67, that is if the RA cannot be performed on the currently active BWP then you can switch to another BWP.  RACH transmission cannot be performed because there is no RA resource or no RACH configuration or any other reason. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461